 
CONSULTING SERVICES AGREEMENT


Consulting Services Agreement (this "Agreement") dated as of July 16, 2009
("Effective Date") between Lotus Asset Management, LLC ("Consultant") and
Management Energy, Inc., a Nevada corporation (“MGMT”).


WHEREAS, MGMT wishes to engage the Consultant to provide the Services (as
defined below) on the terms and conditions set forth herein and the Consultant
wishes to be so retained;


NOW THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements contained herein, the parties agree as follows:


ARTICLE ONE
CONSULTING SERVICES


1.1           Engagement.  MGMT hereby agrees to engage the Consultant to
perform the Services set forth in Schedule 1 hereto for the benefit of MGMT and
the Consultant agrees to perform such Services on the terms and conditions set
forth herein.


1.2           Reporting.  MGMT shall have the right to request written reports
at any time during the term of this Agreement, which shall be furnished within 5
business days after such request, describing the progress, status of, data,
costs and other matters pertaining to the Services as MGMT shall request. MGMT
may freely utilize all such information arising out of the performance of the
Services under this Agreement in any manner desired.


1.3           Location.  The Services shall be performed at such place or places
and at such time or times, as MGMT and Consultant shall reasonably agree.


ARTICLE TWO
COMPENSATION


2.1           Compensation.  MGMT will pay to Consultant cash compensation of
twenty thousand dollars ($20,000) per month.


2.2           Reimbursement.  MGMT will reimburse Consultant for any and all
reasonable expenses incurred by Consultant in connection with Consultant's
performance of the Services; provided, however, that expenses must be
pre-approved by MGMT and otherwise adhere to control procedures implemented by
MGMT. All requests for reimbursement for expenses must be accompanied by
documentation in form and detail satisfactory to MGMT.


2.3           Invoicing.  Consultant will provide MGMT with monthly invoices for
the performance of Services hereunder.  Invoices will itemize all reimbursable
costs incurred.  Invoices will be payable by MGMT within thirty (30) days of
receipt.


 
Page 1 of 7

--------------------------------------------------------------------------------

 


ARTICLE THREE
WARRANTIES AND COVENANTS


3.1           Consultant’s Warranties.  The Consultant represents and warrants:


(a) Consultant has not entered into any agreement, whether written or oral, in
conflict with this Agreement; and


(b) Consultant has the full power and authority to enter into this Agreement.


3.2           Consultant’s Covenants.  Consultant:


(a) shall act as an independent contractor with no authority to obligate MGMT by
contract or otherwise and not as an employee or officer of MGMT;


(b) shall exercise only such powers and perform such duties as may from time to
time be vested in Consultant or assigned to Consultant by MGMT;


(c) shall perform the Services to MGMT to the best of Consultant’s skill and
ability;


(d) shall comply with all standards of safety, take due regard and comply with
the safety regulations of MGMT and all statutory provisions in effect and report
to MGMT any incident which could give rise to unsafe working conditions or
practices;


(e) shall not assign or subcontract performance of this Agreement or any of the
Services to any person, firm, company or organization without MGMT’s prior
written consent;


(f) shall not , during the term of this Agreement or a period of one year
thereafter, recruit, solicit or induce any MGMT employee or business
relationship  to terminate their employment or relationship with MGMT;


(g) shall not, during the term of this Agreement, enter into any other
agreement, whether written or oral, which would conflict with Consultant’s
obligations hereunder; and


(h)  shall not, during the term of this Agreement, engage in any activity which
relates to a business directly or indirectly competing or attempting to directly
or indirectly compete with MGMT.


ARTICLE FOUR
CONFIDENTIAL INFORMATION


4.1           Confidentiality.  Consultant shall, during the term of this
Agreement and for a period of five (5) years thereafter, keep all MGMT
Confidential Information confidential and use such information only for the
purposes expressly set forth herein.  MGMT Confidential Information shall mean
all information concerning MGMT or its current or planned business, which is
disclosed to Consultant by MGMT or which results from, or in connection with,
any Services performed pursuant to this Agreement.  Such information includes,
but is not limited to, confidential or proprietary information, materials,
know-how and other data, both technical and non-technical.


4.2           Access.  Consultant agrees to limit the access to MGMT
Confidential Information to only those persons under Consultant's direct control
who, with MGMT’s knowledge and consent, are responsible for performing the
Services set forth in Article One.
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 


4.3           Authorized Disclosure.  Consultant shall have no obligation of
confidentiality and non-use with respect to any portion of MGMT Confidential
Information which (i) is or later becomes generally available to the public by
use, publication or the like, through no act or omission of Consultant; (ii) is
obtained from a third party who had the legal right to disclose the information
to Consultant; or (iii) Consultant already possesses as evidenced by
Consultant’s written records predating receipt thereof from MGMT.


4.4           Return of Information.  Upon the termination of this Agreement,
Consultant will promptly return to MGMT all materials, records, documents, and
other MGMT Confidential Information in tangible form.  Consultant shall retain
no copies except as required by law of such materials and information and, if
requested by MGMT, will delete all MGMT Confidential Information stored in any
magnetic or optical disc or memory.


4.5           Third Party Information.  Consultant shall not, in connection with
the Services to be performed under this Agreement, disclose to MGMT any
information, which is confidential or proprietary to Consultant, or any third
party.


ARTICLE FIVE
INTELLECTUAL PROPERTY


5.1           Ownership.  Consultant agrees that any information, including but
not limited to discoveries, inventions, copyright, design rights, patents,
innovations, suggestions, know-how, ideas and reports made by Consultant to MGMT
which result from, or are related to, information disclosed by MGMT to
Consultant or which are developed as a result of, or in connection with,
Consultant's Services under this Agreement shall be promptly disclosed to MGMT
and treated by Consultant as the sole property of MGMT (“MGMT Intellectual
Property”).


5.2           Assignment.  Consultant agrees to assign to MGMT Consultant’s
interest in any MGMT Intellectual Property, and further agrees to assist MGMT
(at MGMT's expense) in obtaining, enforcing and maintaining MGMT's rights in and
to the MGMT Intellectual Property and irrevocably appoints MGMT and its duly
authorized officers and agents as his agents and attorneys for such purpose.


ARTICLE SIX
RELATIONSHIP OF THE PARTIES


6.1           Relationship.  The relationship of Consultant to MGMT will be one
of independent contractor and at no time will Contractor hold itself out to be
an employee of MGMT or represent itself, either directly or indirectly, as being
connected with or interested in the business of MGMT.


6.2           No Withholding.  No amount will be deducted or withheld from
MGMT’s payment to Consultant for state, federal or local taxes.  No FICA, FUTA,
SDI or state unemployment taxes will be payable by MGMT on Consultant’s behalf
and Consultant will be solely responsible for and will pay such taxes.


6.3           Benefits.  Consultant shall not claim the status, prerequisites or
benefits of a MGMT employee.  Consultant agrees that Consultant is not eligible
for coverage or to receive any benefit under any MGMT employee benefit plan or
employee compensation arrangement, including without limitation, any and all
medical and dental plans, bonus or incentive plans, retirement benefit plans,
stock plans, disability benefit plans, life insurance and any and all other such
plans or benefits.  Even if Consultant were to become or be deemed to be a
common-law employee of MGMT, Consultant still shall not be eligible for coverage
or to receive any benefit under any MGMT employee benefit plan or any employee
compensation arrangement with respect to any period during which MGMT classified
the individual as a Consultant.
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 


6.4           Indemnification.  This Agreement constitutes a contract for the
provision of Services and not a contract for employment and, accordingly,
Consultant will be fully responsible for and will indemnify MGMT for and in
respect of any state, local or federal taxes or fees including without
limitation, income tax withholding, employment and self-employment taxes, FUTA,
SDI and state unemployment taxes together with any other liability, deduction,
contribution, assessment or claim arising from or made in connection with the
performance by MGMT of its obligations under this Agreement or the performance
by the Consultant of the Services.  The Consultant will further indemnify MGMT
against all reasonable costs and expenses and any penalty, fine or interest
incurred or payable by MGMT in connection with or in consequence of such
liability, deduction, contribution, assessment or claim.  MGMT may, at its
option, satisfy such indemnity (in whole or in part) by way of deduction from
the fees and/or expenses payable by MGMT to Consultant hereunder.


6.4           Tax.  Consultant will be responsible for making appropriate
filings and payments to the federal, state and local taxing authorities,
including payments of all withholding and payroll taxes due on compensation
received hereunder, estimated income payments, employment and self-employment
taxes, if applicable.


6.5           Worker’s Compensation.  Consultant acknowledges that if Consultant
is injured while performing work for MGMT hereunder, Consultant will not be
covered for such injury under MGMT's insurance policies, including under any
Worker's Compensation coverage provided for MGMT's employees and further
acknowledges that Consultant is solely responsible for providing Worker's
Compensation insurance for Consultant and Consultant's employees.


ARTICLE SEVEN
TERM AND TERMINATION


7.1           Term. This Agreement shall have a term commencing on the date
hereof and ending three months following the Effective Date.


7.2           Termination.  This Agreement may be terminated by either party
upon the breach of a material term hereof by the other party, which breach
remains uncured for thirty (30) days after the date that the non-breaching party
has served written notice on the other party, which notice will set forth the
basis of such breach and the non-breaching party's intent to terminate the
Agreement.


7.3           Effect of Termination.  Upon the expiration or termination of this
Agreement, each party shall be released from all obligations and liabilities
hereunder except those arising under Section 3.2(f) and Articles Four, Five, Six
and Eight; provided that, following such expiration or termination, Consultant
shall be entitled to receive all amounts payable by MGMT to Consultant through
the date of expiration or termination.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 


ARTICLE EIGHT
MISCELLANEOUS


8.1           Waiver. None of the terms of this Agreement may be waived except
by an express agreement in writing signed by the party against whom enforcement
of such waiver is sought.  The failure or delay of either party in enforcing any
of its rights under this Agreement shall not be deemed a continuing waiver of
such right.


8.2           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings among the parties (whether written or oral)
relating to said subject matter.


8.3           Amendments.  This Agreement may not be released, discharged,
amended or modified in any manner except by an instrument in writing signed by
Consultant and a duly authorized officer of MGMT.


8.4           Assignment.  MGMT has specifically contracted for the Services of
Consultant and, therefore, Consultant may not assign or delegate Consultant's
obligations under this Agreement, either in whole or in part, without the prior
written consent of MGMT.


8.6           Severability.  If any provision of this Agreement is, becomes, or
is deemed invalid, illegal or unenforceable in any jurisdiction, such provision
shall be deemed amended to conform to the applicable laws so as to be valid and
enforceable, or, if it can not be so amended without materially altering the
intention of the parties hereto, it shall be stricken and the remainder of this
Agreement shall remain in full force and effect.


8.7           Headings. Article and Section headings contained in the Agreement
are included for convenience only and are not to be used in construing or
interpreting this Agreement.


8.8           Notices.  All notices provided for in this Agreement shall be in
writing and shall be deemed effective when either served by personal delivery or
sent by express, registered or certified mail, postage prepaid, return receipt
requested, to the other party at the corresponding mailing address set forth
below or at such other address as such other party may hereafter designate by
written notice in the manner aforesaid


8.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one and the same document, binding on all parties notwithstanding
that each of the parties may have signed different counterparts.


8.10         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state of California and the parties to this
Agreement hereby submit to the exclusive jurisdiction of the courts, both state
and federal, in the County of Orange, State of California.


8.11         Public Announcements.  Consultant may not make any press release,
statement or public announcement that mentions or refers to MGMT without MGMT's
prior written consent.


 
Page 5 of 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.


CONSULTANT
 
 
 

By: Tydus Richards – Lotus Asset Management
Title:  Managing Director of Lotus Asset Management, LLC
Address:


TIN:


MANAGEMENT ENERGY, INC.
 
 
 

By: David Walters
Title: Director
Address:  30950 Rancho Viejo Road, Suite 120
San Juan Capistrano, CA 92675
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 

Schedule 1
Services
 
 
·
Lead search for new Chief Executive Officer, Independent Director, and other key
management positions.

 
 
·
Business development activities as requested by MGMT



 
·
Serve as Member of the Board of Advisors



 
·
Develop long term corporate strategic plans with management input and direction
from the Company’s Board



 
·
Provide introductions to potential investors and strategic partners

 
 
Page 7 of 7

--------------------------------------------------------------------------------

 